Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed June 02, 2021. As filed, Claims 28-35 are pending are pending of which all claims are newly added. Claims 1-27 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejections of claims 1, 2, 6, 7, 15, 18-21, 23 as set forth in the office action mailed 03/02/2021 are moot per cancellation of said claims.
The following are new grounds of rejections necessitated by Applicants’ amendment, filed on 6/02/2021, wherein all claims were cancelled and new claims 28-35 are added, and the limitations in pending claims as amended now have been changed. 
Election/Restrictions
Applicants elected the species of the compound of formula 1 described on [0162] of the specification:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in the reply filed on Feb. 08 2021.  

New claims 28-32 read on the elected species.
Claims 33-35 are withdrawn from further consideration as pertaining to non-elected species.
Claims 28-32 will be examined on the merits herein to the extend they read on the elected species.
Applicants’ elected species is not allowable due to the following obviousness type rejection.  In searching for the elected species, prior art was identified which reads on the broader genus of the instantly claimed stimulants bearing amphetamine derivative as STI.  Solely in an effort to expedite prosecution, the examiner has applied the prior art. 
Claim Rejections - 35 USC § 112 (New Matter)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The This is a new matter rejection.

Newly added claims 28-32 recite “STI comprises one or more of amphetamine, methamphetamine, and methylphenidate.” (emphasis added). 
Instant specification does not provide a basis for said limitation wherein the stimulants prodrug of amphetamine compounds are tailored with STI comprises more moieties comprising amphetamine, methamphetamine, and methylphenidate.
 Disclosed on [0161] of PgPub is that “It should also be noted that in formulae 1-90, "STI" represent the stimulant and the prodrug component Xis chemically/covalently attached to the stimulant amphetamine compound "STI". In these formulae 1-90,
it should also be noted that the stimulant represented here include non-limiting examples of amphetamine and methylphenidate. The point of covalent attachment of the ligands to these stimulants is at the nitrogen atom in the molecule and it is an amide bond.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claim 28 recites a stimulant prodrug of an amphetamine compound, wherein the stimulant prodrug is selected from the group consisting of formulae 1- 90 defined by variable STI, wherein STI comprises one or more of amphetamine, methamphetamine, and methylphenidate (emphasis added). 
The claim language defining variable STI as comprising one or more  amphetamine, methamphetamine, and methylphenidate is vague and indefinite because is not clear how such STI groups are connected and it is unclear as to the metes and bound of the structural features of the claimed compounds.
As a result, one must refer back to the specification to define the claimed invention.
The instant specification provides on [0161] a definition for the term “STI”:
“It should also be noted that in formulae 1-90, "STI" represent the stimulant and the prodrug component X is chemically/covalently attached to the stimulant amphetamine compound "STI". In these formulae 1-90, it should also be noted that the stimulant represented here include non-limiting examples of amphetamine and methylphenidate. The point of covalent attachment of the ligands to these stimulants is at the nitrogen atom in the molecule and it is an amide bond.”
Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  
A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7164.  
In the instant application, variable STI has not been clearly defined to depict the structure and connectivity to the amphetamine, methamphetamine, and methylphenidate groups to the structural fragment shown for formulae 1-90, and how more than one STI is bonded in the molecule.
Consequently, claim 28 and its dependent claims 29-32 are rendered indefinite.
For examination purpose, the STI is interpreted as one amphetamine group (the elected species) with  connectivity of nitrogen atom in the molecule as an amide bond.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GB1381388, by Okumura, April 26, 1973  (“the ‘388 patent”; cited in PTO892 attached herewith). Applicants are requested to note that this rejection is applied to the broader genus claimed.
The ‘388 patent teaches 2-Amino-1-phenylethanol derivatives of amphetamine compounds of formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 as useful medicaments.
 Shown below is the compound of the prior art in example 5 which teach claimed Formula 2 and 3, as displayed in Registry File database:
RN   42042-39-7  CAPLUS      
CN   Benzeneacetamide, α-hydroxy-N-(1-methyl-2-phenylethyl)-  (CA INDEX
     NAME

    PNG
    media_image3.png
    163
    373
    media_image3.png
    Greyscale

2. Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry (STN Substance Record for  143290-54-4  (cited in PTO892 attached herewith). Applicants are requested to note that this rejection is applied to the broader genus claimed.
CAS Registry RN   143290-54-4  discloses the compound benzeneacetamide, α-hydroxy-N-[(1S)-1-methyl-2-phenylethyl]-(αS)-(shown below) entered STN on Sept. 04, 1992 which corresponds to claimed Formula 2 wherein STI is R-amphetamine derivative (instant claims 28, 29, 30).

RN   143290-54-4  CAPLUS      
CN   Benzeneacetamide, α-hydroxy-N-(1-methyl-2-phenylethyl)-, (R*,S*)-
     (9CI)  (CA INDEX NAME)
  

    PNG
    media_image4.png
    194
    373
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0213034 Al, Sep. 1, 2011 by Michle (“the ‘034 publication”; cited by Applicants in IDS).
The ‘034 publication teaches a polar hydrophilic prodrug of amphetamine and other stimulant compounds (para [0014]-[00151) where a prodrug moiety X is attached covalently to an amine of the amphetamine compound as an amide (para [0018)-[0019], [0068], schemes; or a pharmaceutically acceptable salt thereof (para [0066]-[0068].

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding the elected species formula I and formula 5 of instant claim 28, disclosed on [0055] of the ‘034 publication is malic acid as suitable hydrophilic group attached to amphetamine, which corresponds to claimed stimulant prodrug of an amphetamine compound (STI) having as moiety malic acid attached covalently to an amine of the amphetamine compound as an amide.
The ‘034 publication teaches the stimulant prodrug according to claim 28 wherein the amphetamine is connected to moieties selected from the group consisting of lactic acid, tartaric acid, malic acid, citric acid, mandelic acid, pantoic acid, pantothenic acid, 2-hydroxy glutaric acid, 3-hydroxy glutaric acid, and other poly-hydroxy carboxylic acids derived from sugars and carbohydrates (para [0052], [0054], lactic acid) and further:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding instant claim 29, 30, the ‘034 publication teaches the stimulant prodrug of claim 1 wherein the amphetamine compound is amphetamine or methylphenidate ([ 0009]; [0068], [0044]).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Regarding instant claims 31 and 32, the ‘034 publication teaches the compound of claim 28, as discussed above, and further teaches a pharmaceutical composition comprising one or more of the compounds according to claim, and a pharmaceutically acceptable excipient (para [0097], (0099], [01081]).
The ‘034 publication teaches the amphetamine conjugate compounds, as above, and further teaches said stimulant prodrug for use as a medicament (para [00831) same utility as instant application. 
The ‘034 publication does not specifically disclose preparative example of the prodrug of amphetamine wherein the amphetamine is conjugated with malic acid.  
However, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to covalently attached malic acid group to the amine moiety of amphetamine prodrug, because  the ‘034 publication specifically teaches that alpha hydroxy carboxylic acid suitable for
use in the conjugate of amphetamine covalently link hydrophilic group technology, thus resulting in the practice of claim 28 with a reasonable expectation of success.
In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to utilize the prior art teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622